MEMORANDUM OF DECISION.
The Defendant, Bonny Hafford, appeals from his conviction in Superior Court, Aroostook County, for operating a motor vehicle while under the influence of intoxicating liquor or with an excessive blood-alcohol level, 29 M.R.S.A. § 1312-B, and as an habitual offender, 29 M.R.S.A. § 2298, asserting that the Superior Court abused its discretion when it refused to order a continuance.
The date for trial had been set for several weeks. Not until two days before that date did the Defendant cause a subpoena to be issued for service on a witness he desired, and service was not obtained in the brief interval remaining. The Defendant’s oral request for a continuance came on the day of trial. The record before us discloses no “palpable error” by the Superior Court that would have amounted to an abuse of discretion. State v. Simmonds, 313 A.2d 120, 122 (Me.1973).
The entry is:
Judgment affirmed.
All concurring.